DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 103-117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In relation to claim 103, the claim discloses “a scalpet array removably coupled to a distal end of a carrier.”  The term “carrier” is mentioned one time in the specification [see page 29, lines 18-20] to describe a lipid or aqueous carrier fluid of the drug.  There is no description of a structural relationship between a carrier and a scalpet array; specifically, there is no description of the scalpet array being removably coupled to a distal end of a carrier.  Correction/clarification is respectfully requested.  


          
    PNG
    media_image1.png
    615
    456
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    156
    935
    media_image2.png
    Greyscale


On page 42:

    PNG
    media_image2.png
    156
    935
    media_image2.png
    Greyscale

On page 43:

    PNG
    media_image3.png
    219
    928
    media_image3.png
    Greyscale

On page 49:

    PNG
    media_image4.png
    154
    956
    media_image4.png
    Greyscale







    PNG
    media_image5.png
    189
    930
    media_image5.png
    Greyscale

On page 53:

    PNG
    media_image6.png
    227
    922
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    227
    959
    media_image7.png
    Greyscale

On page 54:

    PNG
    media_image8.png
    221
    896
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    228
    900
    media_image9.png
    Greyscale

In relation to claim 105, there is no support in the specification for the limitation “the guide plate is configured to 25removably couple to a plate frame”.  Correction/clarification is respectfully requested.  
In relation to claim 108, there is no support in the specification for the limitation “a cutting member configured to removably couple to the plate frame”.  Correction/clarification is respectfully requested.  
In relation to claim 110, there is no support in the specification for the limitation “an adherent substrate configured to removably couple to the plate frame.”  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 103-109 and 114-117 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giovannoli (US 2005/0283141).
                
    PNG
    media_image10.png
    532
    645
    media_image10.png
    Greyscale

                              
    PNG
    media_image11.png
    469
    544
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    466
    549
    media_image12.png
    Greyscale

	In relation to claim 103, Giovannoli shows in figures 5 and 6, a scalpet array [see figure 6; array (23)] and a mechanism to contain skin pixels [carrier?], wherein the scalpet array comprises a plurality of scalpets (23) configured for fractional resection at a target site, wherein the fractional resection includes circumferential incision and removal of skin pixels [see paragraph 0037…incisions may be circular in shape], wherein each scalpet includes a 15cylindrical shaft including a distal end configured as a circular scalpel including a cutting surface configured to generate incised skin pixels [see figure 6]; and a capture system [see figure 5; lumen (34)] configured to capture the incised skin pixels at the target site, wherein the scalpet device is coupled to the capture system.
	In relation to claim 104, Giovannoli shows in figure 6, a guide plate (43) including perforations arranged in a configuration corresponding to a configuration of the plurality of scalpets (23), and configured to be positioned at the target site.  
In relation to claims 105 and 107, Giovannoli shows in figure 6, a guide plate (43) coupled to a plate frame, wherein the plate frame is configured to be positioned directly on a skin surface at the target site [as indicated above, there is no support in the specification for the limitation “the guide plate is configured to removably couple to a plate frame”].  
	In relation to claims 106, Giovannoli shows in figure 6, a guide plate (43) is configured to be conformable.
In relation to claim 108, Giovannoli shows in figure 6, a capture system including a cutting member.   
In relation to claim 109, Giovannoli shows in figure 6, 10a cutting member configured to transect bases of the incised skin pixels.  
In relation to claim 114, Giovannoli shows in figures 4 and 6, a scalpet array (23) including a sharpened point.    
In relation to claim 115, Giovannoli shows in figure 6, a scalpet array (23) comprising a distal region proximate to the distal end configured to incise and receive tissue.  
In relation to claim 5116, Giovannoli shows in figures 4 and 6, a scalpet array (23) comprising a through orifice.  
In relation to claim 117, Giovannoli shows in figure 6, a scalpet array (23) having a diametric dimension in a range 0.5 millimeters to 4.0 millimeters [see paragraph 0042; lumen size one to three millimeters].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 110-113 are rejected under35 U.S.C. 103 as being unpatentable over Giovannoli (US 2005/0283141) in view of Prisell (US 6,626,865) and Knowlton (US 2011/0257588).
In relation to claims 110-113, Giovannoli does not disclose the adherent substrate comprising a flexible substrate and a semi-porous membrane. However, Prisell discloses a device for marking surfaces comprising a flexible adhesive substrate for application to the skin [see presell; column 4, lines 12-17]. Therefore, for an artisan skilled in the art, modifying the flexible adhesive disclosed by Giovannoli with an adherent substrate, as taught by Prisell, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because such modification would have allowed for tight adherence to the human skin.  
Knowlton also teaches a skin treatment device having adherent membranes for application to the skin that are semi-porous [see Knowlton; paragraph 0020] in order to allow for drainage at a recipient skin defect when the membrane is extracted and applied as a skin graft. Therefore, for an artisan skilled in the art, modifying the flexible adhesive disclosed by Giovannoli with a semi-porous membrane, as taught by Knowlton, would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because such modification would have allowed for drainage at a recipient skin defect when the membrane is extracted and applied as a skin graft.
In relation to claims 110-113, in summary, the cited combination discloses an adherent flexible substrate and a membrane to capture the incised skin pixels at the target site and configured to maintain the incised skin pixels in a configuration of the plurality of scalpets during transfer from the target site.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	Respectfully submitted,

	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783